DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 01/08/2021, with a request for continued examination filed 01/08/2021.
Claims 1-15 are pending.
Claims 1, 6, 8 and 13 are amended.
Claims 15 is added.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.


Response to Arguments

Applicant’s arguments filed 01/08/2021 have been fully considered but the newly amended limitations have changed the scope of the claims. Applicant's amendment necessitated new citations to the amended limitations and a re-interpretation of the cited prior art based on the new scope, but a 
Applicant argues that the instant claims require both the time exceeded and when a time until a beginning of the high-accuracy transfer operation is within a predetermined time, or when the transfer device has reached a start timing of a series of operations including the high-accuracy transfer operation. Applicant further argues that warm up controller of amended Claim 1 does not perform the warm-up operation immediately even when the necessity determination unit determines that the transfer device has been stopped for a predetermined time. Applicant argues that Hosek does not teach these limitations.
	The Examiner respectfully disagrees because paragraph 300 of Hosek teaches a command for starting an operation is received. This established a start time of a series of operations where accuracy is needed and thus is a requirement for starting a warm-up operation. Furthermore, paragraph 300 also teaches the determination of how long the device has been idle. Thus Hosek does teach both requirements. It is also noted that claim 1 does not expressly require that a determination unit not perform the warm-up operation immediately even when the necessity determination unit determines that the transfer device has been stopped for a predetermined time. Although newly added claim 15 seems to be provided to expressly provide this limitation, the Examiner notes that such a limitation would be of common sense and obvious as provided in the rejection below. 

The 112(b) rejections for claims 6 and 8 in the prior office action have been overcome by the instant amendments. 



Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,641,071 to Tazawa et al., (hereinafter Tazawa), in view of US Patent Publication No. 2007/0010898 to Hosek et al., (hereinafter Hosek), and in further view of US Patent Publication No. 2015/0112503 to Matsumoto (hereinafter Matsumoto).


Regarding claim 1, Tazawa teaches a substrate processing apparatus (Abs., Tazawa), comprising: 
a transfer device configured to transfer at least one substrate as a processing target (Wafer moved by carrying device, see Abs., Tazawa); 
a transfer controller (Control system, see Abs., Tazawa) configured to control the transfer device to perform a normal transfer operation of transferring the substrate (Wafer that is carried at relatively low accuracy is being interpreted as a normal transfer, see Abs., Tazawa) and a high-accuracy transfer operation of transferring the substrate with higher positioning accuracy as compared to the normal transfer (Wafer that carried at higher accuracy transfer, see Abs., Tazawa); 

Tazawa does not explicitly teach a warm-up controller configured to control a transfer device to perform a warm- up operation, which is different from a normal transfer operation and a high-accuracy transfer operation, when necessary; and a necessity determination unit configured to make a determination that a warm-up operation is required when: a duration of a stop state of the transfer device exceeds a preset reference time, and a time until a beginning of the high-accuracy transfer operation is within a predetermined time or thePage 2 of 15Appl. No. 16/592,976Submission dated January 8, 2021Response to Office action dated October 13, 2020 transfer device has reached a start timing of a series of operations including the high-accuracy transfer operation.  

a warm-up controller configured to control a transfer device to perform a warm- up operation (Warm-up, see P290-292, Hosek), which is different from a normal transfer and a high-accuracy transfer, when necessary (Warm-up performed when necessary, and it is not specifically associated with a normal or high accuracy, see P290-292, Hosek); and a necessity determination unit configured to make a determination that a warm-up operation is required when: a duration of a stop state of the transfer device exceeds a preset reference time (Warm-up determined to be required based on the duration of an idle (stop state) exceeding an idle time, in order to maintain a certain positional tolerance, see P290-292, 301, Hosek), and a time until a beginning of a high-accuracy transfer operation is within a predetermined time or aPage 2 of 15Appl. No. 16/592,976Submission dated January 8, 2021Response to Office action dated October 13, 2020 transfer device has reached a start timing of a series of operations including a high-accuracy transfer operation (A warm-up is determined to be performed on threshold exceeded idle time and on a time in which a command to start an operation is received, see Fig. 30, P300,  Fig. 31, P290-292, 301, Hosek).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the transfer mechanism as described by Tazawa and incorporating consideration of warm-up, as taught by Hosek.  
One of ordinary skill in the art would have been motivated to do this modification in order to better assure an acceptable level of positional tolerance for a position critical operation after a movement device has been idle for a certain time and in view of performing a command (see P300, P290, Hosek). 

Matsumoto, from the same or similar field of warm-up of machines tools, teaches (determining a warm-up) when a time until a beginning of a high-accuracy transfer operation is within a predetermined time (A warm-up is performed on specific time that is reached based on predetermined time of start of high-accuracy operations, see P26, P4-5, Matsumoto).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the transfer mechanism as described by Tazawa and incorporating 
One of ordinary skill in the art would have been motivated to do this modification in order to better assure that operational accuracy will stabilize prior to performing high-accuracy operations (see P4-5, P26, Matsumoto). 


Regarding claim 2, the combination of Tazawa, Hosek, and Matsumoto teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Hosek further teaches wherein a necessity determination unit makes, when a duration exceeds a preset reference time  (Warm-up determined to be required based on the duration of an idle (stop state) exceeding an idle time, see P290-292, 301, Hosek), a determination that the warm-up operation is not performed until the current operation status of the transfer device satisfies the condition (Warm-up determined to not be required until performance characteristic approaches a certain condition, see P301, P290-292, 301, Hosek).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the transfer mechanism as described by Tazawa and incorporating consideration of warm-up, as taught by Hosek.  
One of ordinary skill in the art would have been motivated to do this modification in order to better assure an acceptable level of positional tolerance for a position critical operation after a movement device has been idle for a certain time and certain conditions are met (see P290, Hosek). 



Regarding claim 3, the combination of Tazawa, Hosek, and Matsumoto teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Hosek further teaches a reset processor configured to reset a duration when an operation of a transfer device satisfies a reset condition (Warm-up determination is determined on idle time whenever a movement mechanism is stopped. The length of time is different in each case, thus the idle time determination must be reset with a detection of idling being interpreted as a reset condition, see P299, P290-292, 301, Hosek).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the transfer mechanism as described by Tazawa and incorporating reset, as taught by Hosek.  
One of ordinary skill in the art would have been motivated to do this modification in order to properly recognize when a movement is idle and continually make determinations of idle states as they happen (see P299, Hosek). 


Regarding claim 4, the combination of Tazawa, Hosek, and Matsumoto teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Hosek further teaches wherein a transfer device comprises at least two moving devices (Axes, see P298-99, P290-292, 301, Hosek), and a reset processor resets a duration when operations of at least two moving devices satisfy the reset condition with a time difference within a preset time (Warm-up determination is determined on idle time difference with a timestamp and compared to a preset idle time, whenever a movement mechanism is stopped. The length of time difference is different in each case, thus the idle time determination must be reset with a detection of idling being a reset condition, see P298-99, P290-292, 301, Hosek).
and incorporating reset for multiple moving devices, as taught by Hosek.  
One of ordinary skill in the art would have been motivated to do this modification in order to properly recognize when a movement is idle and continually make determinations of idle states as they happen and for as many robot sections that may introduce errors due to idling (see P298-99, Hosek). 



Regarding claim 5, the combination of Tazawa, Hosek, and Matsumoto teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Hosek further teaches a condition setting unit configured to set a reset condition based on an operation stroke of a transfer device in a high-accuracy transfer (Warm-up determination is determined for higher tolerance and on at least on alignment on idling of a stroke. The length of time is different in each case, thus the idle time determination must be reset with a detection of idling stroke is a reset condition, see P299, P290-292, 301, Hosek).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the transfer mechanism as described by Tazawa and incorporating reset, as taught by Hosek.  
One of ordinary skill in the art would have been motivated to do this modification in order to properly recognize when a movement is idle and continually make determinations of idle states as they happen (see P299, Hosek). 

Claim 8 is rejected on the same grounds as claim 1.
Claim 9 is rejected on the same grounds as claim 1.



Regarding claim 10, the combination of Tazawa, Hosek, and Matsumoto teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
While it is implied in Hosek that a condition includes when a current time reaches a predetermined time until a start of a high-accuracy transfer or when a current time reaches a start of a series of operations including the high-accuracy transfer (An operation needing a certain level of accuracy is performed in view of an operation(s) that will start at a determined, see Fig. 31, P290-292, 301, Hosek),

Matsumoto further teaches a condition includes when a current time reaches a predetermined time until a start of a high-accuracy transfer or when a current time reaches a start of a series of operations including the high-accuracy transfer (A warm-up is performed on specific time that is reached based on predetermined time of start of high-accuracy operations, see P26, P4-5, Matsumoto).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the transfer mechanism as described by Tazawa and incorporating consideration of warm-up in consideration of operation start, as taught by Matsumoto.  
One of ordinary skill in the art would have been motivated to do this modification in order to better assure that operational accuracy will stabilize prior to performing high-accuracy operations (see P4-5, P26, Matsumoto). 


Claim 13 is rejected on the same grounds as claim 1 and 10.


Regarding claim 14, the combination of Tazawa, Hosek, and Matsumoto teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Tazawa further teaches wherein a predetermined time until a beginning of a high-accuracy transfer is reached when a transfer device reaches a predetermined position in a substrate processing apparatus (A time when a high-accuracy transfer is reached is at a predetermined position in placing a substrate, see C2 L4-8, Tazawa).


Regarding claim 15, the combination of Tazawa, Hosek, and Matsumoto teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Matsumoto further teaches wherein a necessity determination unit is further configured to: perform a warm-up operation at a later time and not at a timing of a determination (Warm-up time is determined to be performed at one time and performed later (i.e. warm-up not performed at the time of the determination), see P26, Matsumoto).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the transfer mechanism as described by Tazawa and Hosek and incorporating determining to perform a warm-up and performing a warm-up at different times, as taught by Matsumoto.  
One of ordinary skill in the art would have been motivated to do this modification in order to have a machine warmed-up and with the needed accuracy closer to the time that an actual machining operation is to be performed so that the temperature and accuracy characteristics are as needed and costs and efficiency is not wasted by prematurely performing a warm-up routine outside of a scheduled time (see P4-5, P26, Matsumoto). 


Claims 6, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tazawa, in view Hosek, in view of Matsumoto, and in further view of US Patent Publication No. 2011/0178626 to Kondoh (hereinafter Kondoh).

Regarding claim 6, the combination of Tazawa, Hosek, and Matsumoto teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Tazawa does not explicitly teach at least one processing module configured to perform a processing on the substrate, wherein a transfer device comprise an arm configured to hold the substrate; a first moving device configured to move the arm along a first line which passes at an outside of the at least one processing module; a second moving device configured to move the arm along a second line on which the arm accesses a target unit or retreats from the target unit, and to be moved by the first moving device along the first line with the arm; and a third moving device configured to change an angle of the second line with respect to the first line by rotating the arm and the second moving device together, and to be moved by the first moving device along the first line with the arm, and the warm-up controller operates the first moving device, the second moving device and the third moving device not to cause the arm to enter the at least one processing module when the warm-up operation is performed.

However, Kondoh from the same or similar field of substrate transfer devices and warm-up, teaches at least one processing module configured to perform a processing on the substrate (Processing, see P2, Kondoh), wherein a transfer device comprise an arm configured to hold the substrate (Arm for holding a substrate, see Figs. 7A, Fig 4, Fig 1, Abs., Kondoh ); a first moving device configured to move the arm along a first line which passes at an outside of the at least one processing module (Arm joint permits movement of arm along a first line and outside processing chambers, see Figs. 1, Fig. 4, Abs., Kondoh); a second moving device configured to move the arm along a second line Another arm joint moves arm along a second line in front of an arm portion, and linked by a first arm portion, with the joint providing ability to extend or retract as commanded, see Figs. 4, Fig. 1, Abs., Kondoh); and a third moving device configured to change an angle of the second line with respect to the first line by rotating the arm and the second moving device together, and to be moved by the first moving device along the first line with the arm (A third arm joint permits arm to trace angle between lines by rotation, see Figs. 4, Fig. 1, Abs., Kondoh), and the warm-up controller operates the first moving device, the second moving device and the third moving device not to cause the arm to enter the at least one processing module when the warm-up operation is performed (Warm-up operation is performed without processing, meaning the arm is not operated to move any of its joint into the processing chambers, see P13, P8-9, Kondoh).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the transfer mechanism as described by Tazawa and incorporating an arm with specified movement and a warm-up operation without processing, as taught by Hosek.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide the range of motion necessary to carry out needed movement operations and to properly attain controllability of a movement mechanism before performing an operation where accuracy of position is needed (see P8-9, P11, Fig. 4, Fig. 1, Kondoh). 


Regarding claim 7, the combination of Tazawa, Hosek, Matsumoto and Kondoh teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
(Warm-up operation movement exercise performed on axes, see P291, P298-99, P290-292, 301, Hosek).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the transfer mechanism as described by Tazawa and incorporating multiple moving devices, as taught by Hosek.  
One of ordinary skill in the art would have been motivated to do this modification in order to properly mitigate positional accuracy error for as many robot sections that may introduce errors due to idling and performing a needed movement to warm-up all portions (see P291, P298-99, Hosek)..
Kondoh further teaches moving a second moving device in a state that the second line is made to follow a first line by a third moving device (Arm with arm joints for moving along lines and sweeping angles, see Fig. 1, Fig. 4, Kondoh).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the transfer mechanism as described by Tazawa and incorporating an arm with specified movement and a warm-up operation without processing, as taught by Kondoh.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide the range of motion necessary to carry out needed movement operations and to properly attain controllability of a movement mechanism before performing an operation where accuracy of position is needed (see P8-9, P11, Fig. 4, Fig. 1, Kondoh; P291-301, Hosek). 


Regarding claim 11, the combination of Tazawa, Hosek, Matsumoto and Kondoh teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Hosek further teaches a necessity determination unit determines to perform a warm-up operation (Warm-up operation determined, see Fig.3, P290-292, 301, Hosek);
and incorporating consideration of warm-up, as taught by Hosek.  
One of ordinary skill in the art would have been motivated to do this modification in order to better assure an acceptable level of operational accuracy (see P290, Hosek; P4-5, Matsumoto). 

Tazawa does not explicitly teach wherein a transfer device includes a timing belt, and perform a warm-up operation to change an extension characteristic of the timing belt to be converged on a preset condition
However, Kondoh from the same or similar field of substrate transfer devices and warm-up, teaches wherein a transfer device includes a timing belt (Timing belt, see P7, Kondoh), and perform a warm-up operation to change an extension characteristic of the timing belt to be converged on a preset condition (Warm-up performed, where the warm-up operation produces a warm-up state tension characteristic, see P7-8, Kondoh).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the transfer mechanism as described by Tazawa and incorporating a consideration of a timing belt and warm-up, as taught by Kondoh.  
One of ordinary skill in the art would have been motivated to do this modification in order to better assure operational accuracy by having machine drive components stabilize prior to performing high-accuracy operations (see P4-5, P26, Matsumoto; P1, P7-8, Kondoh; P291-301, Hosek). 



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tazawa, in view of Hosek, in view of Matsumoto, and in further view of US Patent Publication No. 2005/0016818 to Ito et al., (hereinafter Ito).

Regarding claim 12, the combination of Tazawa, Hosek, and Matsumoto teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Hosek further teaches wherein a high-accuracy transfer is performed when transferring a substrate into a processing module and placing the substrate at the processing position with higher positioning accuracy to perform a processing on the of the substrate (A transferring operation is performed after a warm-up such that position accuracy is higher, see P290-92, 300-301, Fig. 29, Hosek).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the transfer mechanism as described by Tazawa and incorporating transferring with high accuracy from one location to another, as taught by Hosek.  
One of ordinary skill in the art would have been motivated to do this modification in order to better assure an acceptable level of positional accuracy to place a substrate at a proper location (see P290, Hosek). 

Tazawa does not explicitly teach the intended use limitation of a processing module configured to perform a processing on an edge portion of a substrate placed at a processing position of the processing module.
However, Ito from the same or similar field of substrate devices, teaches a processing module configured to perform a processing on an edge portion of a substrate placed at a processing position of the processing module (Substrate mounted (i.e. transferred) to a processing location for a coating and then rinsing of an edge of the wafer, where high precision is mounting is needed, see P5, Ito).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the transfer mechanism as described by Tazawa and incorporating an edge processing, as taught by Ito.  
One of ordinary skill in the art would have been motivated to do this modification in order to remove unwanted substance from an edge by placing the substrate in a processing area that can accomplish the desired rinsing (see P5, Ito).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617.  The examiner can normally be reached on M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117